    Case: 3:08-cv-00158-RAM-RM Document #: 518 Filed: 05/25/21 Page 1 of 4




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,           )
                                    )
                   Plaintiff,       )
                                    )
                   v.               )                       Case No. 3:08-cv-00158
                                    )
THE TERRITORY OF THE VIRGIN ISLANDS )
and the VIRGIN ISLANDS POLICE       )
DEPARTMENT,                         )
                                    )
                   Defendants.      )
                                    )

                                               ORDER
        BEFORE THE COURT is the motion of the Virgin Islands Police Department (“VIPD”)
requesting that the Court modify the Consent Decree and enter an order terminating the
Training Section of the Consent Decree (paragraphs 73-81). (ECF No. 499.) Also before the
Court is the response of the United States to the VIPD’s motion agreeing that termination of
the Training Section of the Consent Decree is warranted. (ECF No. 503.) For the reasons
outlined below, the Court will grant the VIPD’s motion.
                                          I. BACKGROUND
        In 2008, the United States of America filed this action against the Territory of the
Virgin Islands and the VIPD (collectively, the “Virgin Islands”) pursuant to the Violent
Crime Control and Law Enforcement Act of 1994, 42 U.S.C. § 14141. Thereafter, in March
2009, the Court approved the Consent Decree in this matter. (ECF No. 3.)1 In the Consent
Decree, the Virgin Islands agreed to implement comprehensive reforms to ensure that the
VIPD delivers constitutional, effective policing services that promote public safety and
police integrity. The Consent Decree requires a complete review and update of VIPD’s use
of force policies, training, and practices, as well as the implementation of internal and
external systems of accountability that will ensure the sustainability of critical reforms.


1The Court has amended the Consent Decree in this matter eight times. Those amendments can be found in
orders entered on June 29, 2010, November 2, 2012, December 13, 2012, February 21, 2013, March 12, 2013,
May 22, 2014, August 21, 2015, and October 29, 2020. (ECF Nos. 9, 61, 62, 66, 67, 97, 165, and 480.)
    Case: 3:08-cv-00158-RAM-RM Document #: 518 Filed: 05/25/21 Page 2 of 4
USA v. VIPD, et al.
Case No. 3:08-cv-00158
Order
Page 2 of 4

        With respect to its termination, the Consent Decree originally provided in pertinent
part that it would “terminate five years after the effective date of the [Consent Decree] or
earlier if the parties agree that the Virgin Islands is in substantial compliance with each of
the provisions of this Agreement, and has maintained substantial compliance for at least
two years.” Consent Decree at ¶ 103, ECF No. 3. However, given the Virgin Islands’ stark
lack of progress toward substantial compliance with the Consent Decree in the early years
of this matter, the United States moved to amend the Consent Decree’s termination
provision in 2012. After hearing arguments on the United States’ motion, the Court entered
an order on November 2, 2012, finding that the circumstances, along with the original
purpose and intent of the Consent Decree, justified amending the Consent Decree’s
termination provision. As such, pursuant to the Court’s November 2, 2012 Order amending
the Consent Decree, the Consent Decree now provides that it “will terminate two years
after the VIPD and the Territory have achieved compliance with each of the provisions of
[the Consent Decree], and have maintained substantial compliance for at least two years.”
See Order at 8, Nov. 2, 2012, ECF No. 61.
       Subsequently, the Territory of the Virgin Islands and the VIPD made admirable
progress toward compliance with the Consent Decree. Indeed, on December 19, 2018, the
Court found the VIPD to be in substantial compliance with each provision of the Consent
Decree, thus commencing the two-year sustained compliance period required to terminate
the Consent Decree. During this period, the Court continued to hold quarterly evidentiary
hearings and receive evidence regarding the VIPD’s compliance with each provision of the
Consent Decree through the testimony of members of the VIPD and the Independent
Monitoring Team (“IMT”). This evidence revealed that, despite its commendable efforts, the
VIPD had fallen out of compliance with certain provisions of the Consent Decree. As such, in
December 2020, the Court concluded that termination of the Consent Decree was not
warranted. Nevertheless, the parties and the IMT agree that the Virgin Islands has
maintained substantial compliance with the Training Section of the Consent Decree for
over two years.
       On February 22, 2021, the Virgin Islands filed a motion requesting that the Court
modify the Consent Decree by entering an order terminating the Training Section of the
    Case: 3:08-cv-00158-RAM-RM Document #: 518 Filed: 05/25/21 Page 3 of 4
USA v. VIPD, et al.
Case No. 3:08-cv-00158
Order
Page 3 of 4

Consent Decree. (ECF No. 499.) Thereafter, on March 8, 2021, the United States filed a
response to the Virgin Islands motion. (ECF No. 503.) In its response, the United States
indicates that it agrees that termination of the Training Section is warranted.
                                         II. DISCUSSION
       The Virgin Islands requests that the Court terminate the Training Section—
paragraphs 73 to 81—of the Consent Decree. The Virgin Islands asserts that such
termination is warranted because the VIPD has maintained substantial compliance with the
Training Section for at least three years. Further, the Virgin Islands argues that by
eliminating the costs of continued monitoring for the Training Section, the VIPD will be
able to use such funds to further advance the VIPD’s compliance with the Consent Decree.
The United States concurs with the VIPD, noting that terminating the Training Section “will
allow VIPD, IMT, and the United States to focus their efforts on the areas of the Decree that
remain the most challenging.” See United States’ Resp. to Defs.’ Mot. to Terminate the
Training Section (Paragraphs 73-81) of the Consent Decree at 4, ECF No. 503.
       “A consent decree is a hybrid of a contract and a court order.” Holland v. N.J. Dep't of
Corr., 246 F.3d 267, 277 (3d Cir. 2001). Indeed, “[a] decree embodies the agreement of the
parties and as such is in some respects contractual in nature; however, a decree is also in
the form of a judicial order that the parties expect will be subject to the rules generally
applicable to other judgments and orders.” Id. Significantly, “Federal Rule of Civil
Procedure 60(b)(5) permits a party to obtain relief from a judgment or order if, among
other things, ‘applying [the judgment or order] prospectively is no longer equitable’” Horne
v. Flores, 557 U.S. 433, 447 (2009). “Rule 60(b)(5) . . . provides a means by which a party
can ask a court to modify . . . a judgment or order if ‘a significant change either in factual
conditions or in law’ renders continued enforcement ‘detrimental to the public interest.’”
Id. (citing Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 384 (1992)).
       A court’s modification power “is long-established, broad, and flexible” and courts
should apply “a flexible modification standard in institutional reform litigation . . . .” Rufo,
502 U.S. at 381 & n.6 (internal quotation marks omitted). “A flexible approach allows courts
to ensure that ‘responsibility for discharging the State's obligations is returned promptly to
the State and its officials’ when the circumstances warrant.’” Horne, 557 U.S. at 450
    Case: 3:08-cv-00158-RAM-RM Document #: 518 Filed: 05/25/21 Page 4 of 4
USA v. VIPD, et al.
Case No. 3:08-cv-00158
Order
Page 4 of 4

(internal citations omitted). “[A] party seeking modification of a consent decree bears the
burden of establishing that a significant change in circumstances warrants revision of the
decree.” Rufo, 502 U.S. at 383. “If the moving party meets this standard, the court should
consider whether the proposed modification is suitably tailored to the changed
circumstance.” Id. Significantly, “[i]f a durable remedy has been implemented, continued
enforcement of the order is not only unnecessary, but improper.” Horne, 557 U.S. at 450.
       The Court is satisfied that the Virgin Islands has met its burden here. The record in
this case demonstrates that the VIPD has maintained substantial compliance with the
Training Section of the Consent Decree since August of 2017. See ECF Nos. 284, 293, 308-1,
319, 340, 360-1, 381, 394-1, 409, 424, 438, 449, 460-1, and 484-1. The VIPD’s record of
substantial compliance with the Training Section for over three years indicates that the
VIPD has implemented a durable remedy with respect to that section. Applying the flexible
Rufo standard to the circumstances in this case, the Court finds that terminating the
Training Section of the Consent Decree is warranted and will allow the Virgin Islands to
focus its time, effort, and funds on maintaining substantial compliance with the remaining
sections of the Consent Decree. As such, the Court concludes that it is appropriate at this
time to terminate the Training Section of the Consent Decree and return the responsibility
for discharging such obligations to the Virgin Islands.
       The premises considered, it is hereby
       ORDERED that the Virgin Islands’ motion to modify the Consent Decree, ECF No.
499, is GRANTED; and it is further
       ORDERED that the Training Section of the Consent Decree, paragraphs 73-81, is
hereby TERMINATED.




Date: May 25, 2021                                             /s/ Robert A. Molloy________
                                                               ROBERT A. MOLLOY
                                                               Chief Judge
